NOTE: This order is nonp1'ecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
1ST MEDIA, LLC,
Plaintiff-Appellant,
V.
ELECTRONIC ARTS, INC., HARMON1`X MUSIC
SYSTEMS, INC., AND VIACOM, INC.,
Defen,dants-Appellees,
AND '
SONY COMPUTER ENTERTAINMENT AMERICA,
INC.,
Defendant~Appellee.
2010-1435
Appea1 from the United States District Court for the
District of Nevada in case no. 07-CV-1589, Judge James
C. Mahan.
ON MOTION
ORDER
The appellees move for an extension of time, until
Ju1y 8, 2011, to file a response to any notice of resolution

1ST MEDIA V. ELECTRON`[C ARTS 2
of the Therasense case filed by the plaintiff-appellant lsi
Media.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted
FoR THE CoURT
Jl.lN 2 4  /s/ J an Horbaly
Date J an Horba1y
Clerk
cc: Robert P. Greenspoon, Esq.
Richard F. Ziegler, Esq. FlLED
B. Tren1: W@bb, ESq. "s1ES‘éE'Bé’»?Al‘?§’Fé?¢'uS»F°“
321 JUN 24 2011
.lAN HDRBN.Y
CLEHi